Citation Nr: 0100446	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for musculoskeletal 
pain of the wrists, shoulders, hips, neck and knees, 
including claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for upper 
gastrointestinal bleed with Mallory Weiss syndrome, including 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for duodenitis, 
including claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for hiatal hernia, 
including claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a liver disorder, 
asserted as an abnormal liver test, including claimed as due 
to an undiagnosed illness.

7.  Entitlement to service connection for muscle weakness, 
including claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for weight loss, 
including claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for headaches, 
including claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for night sweats, 
including claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for burning eyes, 
including claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for depression, 
including claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for memory loss, 
including claimed as due to an undiagnosed illness.

14.  Entitlement to service connection for a skin condition, 
including claimed as due to an undiagnosed illness.

15.  Entitlement to service connection for a respiratory 
condition, including claimed as due to an undiagnosed 
illness.

16.  Entitlement to service connection for sleep problems, 
including claimed as due to an undiagnosed illness.

17.  Entitlement to service connection for a back condition, 
including claimed as due to an undiagnosed illness.

18.  Entitlement to service connection for a compromised 
immune system, including claimed as due to an undiagnosed 
illness.

19.  Entitlement to service connection for tremors, including 
claimed as due to an undiagnosed illness.

20.  Entitlement to service connection for shaking due to 
chills, including claimed as due to an undiagnosed illness.

21.  Entitlement to service connection for difficulty 
walking, including claimed as due to an undiagnosed illness.

22.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1977 and from February to July 1991, including 
service in the Persian Gulf War from April to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine.  In these rating actions, the M&ROC 
denied service connection for each of the disabilities 
identified on the title page, and denied a TDIU.  The veteran 
perfected timely appeals of these determinations to the 
Board.

The veteran also perfected appeals of the M&ROC's denials of 
his claims of entitlement to service connection for numerous 
lower gastrointestinal disorders and/or symptoms, i.e., bowel 
disease, diarrhea, colitis, rectal bleeding and abdominal 
pain.  In a May 2000 rating action, however, the M&ROC 
granted service connection for diverticulosis, effective June 
22, 1994.  In doing so, the M&ROC explained that that 
determination constituted a grant of service connection for 
the veteran's lower gastrointestinal problems.  As such, 
because the benefit sought on appeal was granted, i.e., 
entitlement to service connection, and the veteran has not 
initiated an appeal regarding either the effective date of 
the award of service connection or evaluation assigned, no 
claim with respect to a lower gastrointestinal disability is 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

Further, in December 2000, the Board granted the veteran's 
motion to have his case advanced on the Board's docket.  In 
addition, the Board observes that, in several statements, the 
veteran requested that he be afforded the opportunity to 
testify, via video-conference, at a hearing held before a 
Member of the Board.  In a signed, December 2000 statement, 
however, the veteran indicated that he did not wish to 
testify at a hearing.  Accordingly, the Board finds that the 
veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704(e) (2000).

The Board's decision on the veteran's claims of service 
connection for chronic fatigue syndrome; musculoskeletal pain 
of the wrists; shoulders, hips, neck and knees; muscle 
weakness; headaches; night sweats; burning eyes; depression; 
memory loss; and sleep problems, is set forth below.  The 
veteran's remaining claims for service connection and a TDIU 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran has chronic fatigue syndrome that is the 
result of service.

3.  The veteran has musculoskeletal pain of the wrists, 
shoulders, hips, neck and knees that is the result of 
service.

4.  The veteran has muscle weakness that is the result of 
service.

5.  The veteran has headaches that are the result of service.

6.  The veteran has night sweats that are the result of 
service.

7.  The veteran has "burning eyes" that is the result of 
service.

8.  The veteran has depression that is the result of service.

9.  The veteran has memory loss that is the result of 
service.

10.  The veteran has sleep problems that is the result of 
service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
chronic fatigue syndrome have been met.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303(d) (2000).

2.  The criteria for establishing service connection for 
musculoskeletal pain of the wrists, shoulders, hips, neck and 
knees have been met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(d), 4.71a, Diagnostic Code 5025, 4.88a 
(2000).

3.  The criteria for establishing service connection for 
muscle weakness have been met.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303(d), 4.88a (2000).

4.  The criteria for establishing service connection for 
headaches have been met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(d), 4.71a, Diagnostic Code 5025, 4.88a 
(2000).

5.  The criteria for establishing service connection for 
night sweats have been met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(d).

6.  The criteria for establishing service connection for 
burning eyes have been met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(d).

7.  The criteria for establishing service connection for 
depression have been met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(d), 4.71a, Diagnostic Code 5025, 4.88a 
(2000).

8.  The criteria for establishing service connection for 
memory loss have been met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(d), 4.88a.

9.  The criteria for establishing service connection for 
sleep problems have been met.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303(d), 4.71a, Diagnostic Code 5025, 
4.88a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

During the prosecution of the claims identified on the title 
page, the veteran was afforded numerous VA examinations.  In 
addition, he has submitted voluminous private medical 
statements, records and reports; lay statements of family, 
friends and service colleagues; and statements and written 
argument prepared by him and his accredited representative.  
Although the Board has carefully reviewed each of the items 
discussed above, it will discuss only that evidence pertinent 
to the disposition of the veteran's claims of service 
connection for chronic fatigue syndrome; musculoskeletal pain 
of the wrists; shoulders, hips, neck and knees; muscle 
weakness; headaches; depression; memory loss; night sweats; 
sleep problems; and burning eyes.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

As noted in the introduction, the veteran served on active 
duty from September 1973 to September 1977.  A review of the 
service medical records dated during that period shows that 
the veteran was seen, among other things, for various 
orthopedic, skin and respiratory complaints.  In filing 
claims for service connection for the conditions identified 
on the title page, however, the veteran specifically 
contended that service connection was warranted because they 
were related to his latter period of active duty during the 
Persian Gulf War.  In this regard, the veteran's DD Form 214 
for his latter period of service reflects that his military 
occupational specialty (MOS) was aircraft powerplant 
repairer.

A review of the post-service medical evidence discloses that, 
in February 1994, the veteran underwent a VA Gulf War 
Registry examination.  During the evaluation, the veteran 
reported suffering from chemical sensitivity, joint and 
abdominal pain, exhaustion, as well as liver and stomach 
problems.  Liver function tests were within normal limits and 
the examiner diagnosed the veteran as having multiple 
chemical sensitivities and chronic hepatitis.

Thereafter, in June 1994, the veteran filed his initial 
claims of service connection for conditions that he alleged 
were due to undiagnosed illnesses related to his service in 
the Gulf.  In an effort to assist the veteran in the 
development of these claims, in September 1994 he was 
afforded a VA general medical examination.  During the 
evaluation, the veteran reported that he had a history of 
hepatitis that was discovered in early December 1991.  In 
addition, he stated that he was being followed for this 
condition on a monthly basis by a private examiner.  The 
veteran also complained that, since 1991, he had suffered 
from chronic fatigue with multiple joint pain, particularly 
in his wrists, knees and shoulders, as well as numerous lower 
gastrointestinal problems, including hiatal hernia.  The 
examination revealed no head, face, neck, eye, respiratory or 
musculoskeletal or neurologic pathology; in addition, no 
hernia was noted.  The physician recommended that the veteran 
undergo a rheumatological consultation.  The relevant 
diagnoses were history of hepatitis, exact nature unknown; 
and generalized weakness and multiple joint pain, cause 
unknown, "? Gulf War Syndrome suspected."

Later that same month, the veteran was afforded a VA 
orthopedic examination.  The veteran indicated that he was 
healthy prior to his deployment in the Gulf.  He stated that, 
during his service in the Persian Gulf, he began suffering 
from "global stiffness and muscle aches."  The veteran 
reported that he continued to have severe weakness, pain and 
stiffness in all of his joints and that these symptoms had 
remained persistent since his discharge.  In this regard, he 
reported that the symptoms were most severe in his hips and 
wrists and that they were always bilateral and transient in 
nature.  In addition, the veteran indicated that he often 
awoke in the middle of the night "with rigors and sweating 
associated with pain and proximal muscle weakness."  The 
examination revealed that the veteran was lethargic but in no 
acute distress.  The examiner reported that the veteran had 
full and painless range of motion in each of his joints; 
however, the physician noted that the veteran indicated that 
he was having "a good day."  The examiner's assessment was 
that the veteran suffered from an inflammatory global process 
of rheumatologic or infectious/auto immune origin and that 
his symptoms were not orthopedic "per se;" he recommended 
that the veteran be evaluated by the rheumatological service.  

In addition, in records dated from July to August 1994, Dr. 
Eufronio G. Madezaro, one of the veteran's private treating 
physicians, indicated that the veteran was seen for 
complaints of "a multitude of symptoms."  In this regard, 
in a July entry, Dr. Maderazo described the veteran's aching 
of his muscles, joints and bones as "the most troublesome 
symptom."  The veteran also complained of suffering from 
hepatitis, episodes of fever, shaking, chills and upper 
respiratory symptoms.  He reported that he began experiencing 
these symptoms shortly after returning from the Gulf.  In 
this regard, he indicated that he served there for 
approximately sixty days and that, during that time, he was 
exposed to plastic fumes, oil fires and insects; he also 
indicated that he received vaccines.  The examination was 
negative for any scalp, eye, ear, mouth, throat, neck, chest 
or heart pathology; however, Dr. Maderazo noted that the 
veteran had warts on his back, a few folliculitis, and a 
minor, slightly discolored grayish lesion.  The diagnosis was 
chronic fatigue syndrome.  In addition, an August entry 
reflects that Dr. Maderazo noted that medications prescribed 
by another of the veteran's private treating physicians, Dr. 
Cornelio R. Hong, had relieved some of the veteran's 
bilateral hand and wrist oligoarthralgia, and that his 
fatigue was somewhat lessened; however, he continued to 
suffer from muscle, joint and body "stiffness."  The 
diagnoses were chronic fatigue syndrome and "hepatitis/drug-
induced."

Clinical records of Dr. Hong's treatment, dated from October 
1992 to December 1994, show that the veteran was seen for 
complaints of fatigue; malaise; shortness of breath; impaired 
sleep and concentration; respiratory irritability and 
sensitivity, especially to chemicals; weakness; muscle and 
joint ache; and hepatitis.  In light of abnormal liver 
function studies, he diagnosed the veteran as having 
hepatitis.  The entries indicate that the veteran's liver 
function tests were subsequently normal, although Dr. Hong 
reported that the veteran's symptoms remained essentially 
unchanged.  The diagnoses were sinusitis; myalgia; myositis, 
not otherwise specified; malaise; fatigue; "arthropathy NEC-
unspecified;" and Gulf War Syndrome.  In addition, in a 
November 1995 statement, Dr. Hong indicated the he was 
treating the veteran "for symptoms compatible with the Gulf 
War Syndrome."

VA outpatient treatment records, dated from September 1994 to 
February 1995, show that the veteran was seen on numerous 
occasions for fatigue as well as muscle and joint pain and 
weakness.  He was also treated for problems sleeping, skin 
problems, and loss of weight.  The entries reflect that liver 
function tests were not within normal limits and a physician 
suspected that the findings might be related to the veteran's 
myalgias and arthralgia; a liver biopsy was recommended.  In 
addition, an examiner indicated that the etiology of the 
findings of the abnormal liver function studies was unclear.  
The assessments of the examiners were possible Gulf War 
Syndrome and fibromyalgia.  In addition, in a February 1995 
entry, a physician indicated that his impression was still 
not clear.

In a February 1996 report, another of the veteran's private 
physicians, Dr. Francis J. Mirecki, indicated that the 
veteran reported being in good health prior to his Gulf 
service and that, since that time, he had suffered from 
intermittent generalized fatigue, fevers, chills, rigors and 
gastrointestinal problems.  In addition, Dr. Mirecki noted 
that diagnostic studies disclosed liver abnormalities.  
Subsequent to his physical examination of the veteran, Dr. 
Mirecki's impression was that the veteran's fatigue and 
decreased exercise tolerance might be "explained by" his 
possible cardiomyopathy.  He further stated that it was 
possible, although less likely, that the veteran might suffer 
from endocarditis, which could explain his fevers and chills.  

Thereafter in April 1996, at Dr. Hong's request, the veteran 
was evaluated by a private neurologist, Dr. David J. Shiling.  
The veteran complained of having symptoms consistent with 
that noted above, as well as headaches.  The physical 
examination was essentially negative, and Dr. Shiling's 
impression was that, with the exception of absent ankle 
reflexes, the neurological examination was normal.  He added, 
however, that because of the veteran's headaches and 
complaints of myalgias and arthralgias, nerve conduction 
studies and an EMG should be performed.  Later that same 
month, an electroneuromyography was performed, which was 
normal, and which evidenced no focal mononeuropathy, 
peripheral polyneuropathy, or defect of neuromuscular 
transmission.

In May 1996, the veteran was afforded a VA general medical 
examination.  During the evaluation, the veteran reported 
that he was physically healthy prior to his service in the 
Gulf, but that, since that time, he had suffered from 
intermittent arthralgias, myalgias and fatigue.  In this 
regard, he stated that he had intermittent achy pain in both 
wrists, shoulders, hips, neck and knees.  He also complained 
of waking up in the middle of the night with sweats, fever, 
pain and proximal muscle weakness.  In addition, he reported 
that he lost approximately 18 to 20 pounds from November to 
December 1991.

The examiner indicated that laboratory results had 
persistently shown a mild increase in transaminases of 
unclear etiology.  She recommended that the veteran have a 
liver biopsy to rule in or exclude a diagnosis of biliary 
cirrhosis or other pathology.  The examination revealed the 
presence of a macular papula rash on the veteran's chest, 
which he indicated was chronic and recurrent.  Neurological 
tests disclosed evidence of some weakness in the veteran's 
upper and lower extremities, including decreased grip 
strength in his hands.  All other systems were within normal 
limits.  The diagnoses were chronic fatigue syndrome of 
unknown etiology, with essentially elevated transaminases 
without a history of substance abuse, alcohol or medical 
usage; multiple arthralgias and myalgias of unknown etiology; 
and Mallory-Weiss tear, inactive.  In addition, the examiner 
recommended that the veteran undergo a VA psychiatric 
examination if one had not already been conducted.  Finally, 
in a May 1996 addendum, the examiner reported that the 
veteran was planning to have a liver biopsy conducted by his 
private physician.

In August 1996, a VA physician conducted a comprehensive 
review of the veteran's medical records in light of his 
contention that he suffered from Gulf War Syndrome.  In this 
regard, the physician stated that, although Persian Gulf War 
syndrome was used as a term to represent a cluster of varied 
symptoms, there was no medical consensus that such a syndrome 
existed.  He further stated that there were no known cause or 
causes of the pathology.

The examiner noted that a review of the records revealed that 
the veteran had had a Persian Gulf War protocol examination 
in February 1994, during which time he reported having a 
sensitivity to chemicals and was diagnosed as having multiple 
chemical sensitivities.  He added that that entity is 
described as an acquired disorder characterized by recurrent 
symptoms referable to multiple organ systems that occurs in 
response to demonstrable exposures to many chemically 
unrelated compounds at doses far below those established in 
the general population to cause harmful effects.  In 
addition, the physician was unclear as to the meaning of the 
"contradictory" results of several liver function tests.  
In doing so, he indicated that there was no evidence that the 
veteran had infectious hepatitis in light of the negative 
findings of the hepatitis A, hepatitis B and hepatitis C 
tests.  He further reported that other diagnostic studies 
"argued" against an infectious or immunological basis for 
the veteran's joint pains.  The examiner added that a 
diagnosis of fibromyalgia was "put aside" because there 
were no "trigger points;" he explained that a diagnosis of 
fibromyalgia was one of exclusion.

The examiner also observed that the March 1993 records show 
that the veteran was diagnosed as having a Mallory-Weiss tear 
and that inflammation of the duodenum and a hiatal hernia 
were also noted.  He indicated, however, that these disorders 
were not "environmentally-related."  Further, without 
discussing its findings, he described the report of May 1996 
VA examination report as "an excellent review and 
examination of the veteran."  In addition, the physician 
observed that a May 1996 liver biopsy revealed "no 
abnormality of significance."  The examiner stated, "In 
conclusion, no etiology for [the veteran's] symptoms has been 
found."  The pertinent diagnoses were arthralgias, myalgias, 
liver enzyme abnormalities, the cause of each of which was 
termed "no etiology found;" liver biopsy, negative; upper 
gastrointestinal bleeding as a result of severe vomiting 
associated with gastrointestinal virus; and duodenitis, 
either viral or NSAID-induced.  Subsequent to offering these 
diagnoses, the physician recommended that the veteran be 
afforded a period of observation and evaluation at a Persian 
Gulf War diagnostic center and that any follow-up 
examinations deemed necessary be conducted, including a 
neuropsychiatric evaluation.  Finally, in a September 1996 
addendum to this report, another VA physician indicated that 
the pathology department at the West Haven, Connecticut VA 
Medical Center indicated that a sample liver biopsy was too 
small for examination.

In addition, in several reports, Dr. Edward B. Kitfield III, 
another of the veteran's private physicians, indicated that 
he had been treating the veteran since 1997.  A February 1998 
report reflects that he diagnosed the veteran as having 
multiple chemical sensitivities secondary to hepatic 
dysfunction, and in April 1998, he indicated that the veteran 
suffered from chronic musculoskeletal pain, multiple chemical 
sensitivities and a low-grade hepatitis.  In a June 1998 
report, Dr. Kitfield reported that the veteran's physical 
decline was apparently related to his exposure to multiple 
chemicals during the Persian Gulf War.  He diagnosed him as 
suffering from a progressive disease of unknown etiology that 
was characterized by chronic fatigue syndrome, Gulf War 
Syndrome, chronic hepatitis and mild hypothyroidism.  
Thereafter, in a March 1999 statement, Dr. Kitfield indicated 
that the veteran's symptoms were consistent and followed a 
pattern that was not clearly characterized by "one simple 
diagnosis."  He added that he had consulted with multiple 
physicians and had yet to come up with a satisfactory 
explanation for those symptoms.  Dr. Kitfield further stated 
that there was no question in his mind that the veteran 
suffered from a syndrome of unclear etiology that had yet to 
be characterized and diagnosed specifically.

At Dr. Kitfield's request, in October 1997 the veteran was 
afforded a neurological consultation by Dr. Thomas F. 
Mehalic.  The veteran reported a history and symptomatology 
consistent with that noted above.  The examiner diagnosed the 
veteran as having herniated nucleus pulposus L5-6; he noted 
that the veteran had six lumbar vertebrae.  In addition, Dr. 
Mehalic's treatment notes, dated from September 1997 to April 
1998, reflect that the veteran was seen on numerous occasions 
and was diagnosed as having chronic fatigue syndrome/chronic 
pain; Gulf War Syndrome; chronic back pain; fibromyalgia; and 
multiple chemical sensitivities.  In addition, he also 
reported that the veteran "definitely" had evidence of 
chronic immune deficiencies with a low-grade hepatitis and 
what appeared to be mild central hypothyroidism.

In June 1998, also at Dr. Kitfield's request, the veteran was 
evaluated by Dr. Stephan Bamberger, who noted the veteran's 
history of having served in the Gulf, as well as his symptoms 
of diffuse musculoskeletal pain, headaches, fatigue, 
dizziness, shortness of breath and low back pain.  Subsequent 
to his examination, Dr. Bamberger diagnosed the veteran as 
having:  (1) ? fibromyalgia versus chronic fatigue syndrome 
versus Gulf War Syndrome; (2) herniated nucleus pulposus at 
L5-6; chronic pain syndrome.

In October 1998, the veteran was afforded a VA psychiatric 
examination.  In the examination report, the examiner 
diagnosed the veteran as having depression, not otherwise 
specified.  Subsequent to offering this diagnosis, the 
examiner indicated, "The relationship between the physical 
symptoms and the psychiatric symptoms is pretty tight, one 
feeding upon the other."  Thereafter, in a September 1999 
addendum, the physician opined that the veteran's complaints 
of memory loss and sleep impairment were "classic symptoms 
of depression."

That same month, the veteran was also afforded a VA general 
medical examination.  At the outset of his report, the 
examiner noted that the evaluation was being conducted due to 
the veteran's claim of suffering from Gulf War Syndrome.  The 
examiner indicated that he had reviewed the veteran's 
pertinent medical records.  Subsequent to discussing his 
review of those records, including the results of various 
diagnostic studies, as well as following his report of 
numerous clinical findings, the examiner diagnosed the 
veteran as having chronic fatigue syndrome and chronic 
recurrent lumbosacral strain with discogenic disease.  With 
respect to the first diagnosis, the examiner stated that it 
was interesting to note that in recent articles published in 
the American Journal of Internal Medicine, and in a special 
issue dealing with fibromyalgia and chronic fatigue syndrome, 
it was reported that multiple chemical intolerances 
apparently were common to each of the conditions.  As to the 
latter diagnosis, he noted that the veteran had six lumbar 
vertebrae.  

In December 1998, Dr. Alroy A. Choy also examined the veteran 
at Dr. Kitfield's request.  Dr. Choy indicated that the 
veteran's elevated aminotransferases reflected an ongoing 
hepatitis.  In offering this assessment, he explained that it 
was not unusual for liver function tests conducted two years 
earlier.  In addition, he stated that the most likely 
etiology of the veteran's abnormal liver studies was 
pharmaceutical or chemical related.  In this regard, he 
opined that there was a high probability that the veteran's 
liver was affected by exposure to toxins or chemicals of an 
unknown type while serving in the Gulf.

In a March 1999 report, Dr. Kimberly A. Slade, the veteran's 
private chiropractor, indicated that she had treated the 
veteran since July 1997 for low back, right leg and right 
foot pain, diffuse arthralgia, myalgia and fatigue.  She also 
reported that the veteran had significantly abnormal liver 
function tests during the past two years.  In addition, Dr. 
Slade opined that the veteran's symptoms were correlated with 
objective hematological findings and were similar to those 
reported by other veterans who served in the Gulf.  She 
diagnosed the veteran as having abnormal liver function 
secondary to toxic chemical exposure, neuropathic 
spondylosis, encephalopathy, chronic fatigue immune 
dysfunction syndrome, polymyositis, and degenerative disc 
disease of the lumbar spine.

In June 1999, the M&ROC received voluminous Social Security 
Administration (SSA) records, together with a copy of SSA's 
decision awarding the veteran disability benefits from that 
agency.  These records show that, in April 1999, the SSA 
determined that the veteran was entitled to these benefits 
because he suffered from numerous disabilities, including 
many of those identified on the title page of this decision.

In September 1999, the veteran was afforded another VA Gulf 
War examination.  At the outset of his report, the examiner 
indicated that he had reviewed the claims folder in detail, 
and indeed, he discussed his review of the veteran's 
pertinent medical history.  In addition, he reported that the 
veteran exhibited no respiratory or heart pathology.  He also 
observed that the veteran had had a number of abnormal liver 
function studies, which he said indicated that the veteran 
had some underlying hepatic disease.  The examiner further 
noted that the veteran complained of having "a neurological 
problem characterized by headaches."  The veteran described 
the headaches as vertex in origin and indicated that they 
appeared on awakening in the morning, rose to a plateau, and 
gradually disappeared over the next few hours; he indicated 
that he treated this condition with Ibuprofen.  The veteran 
denied that the condition was productive of any visual aura 
or vomiting, but indicated that he suffered from mild 
photophobia and "some" nausea.  The examiner stated that 
there was no family history of migraine syndrome and no 
abnormal findings on a CT scan and EEG of his head.  In 
addition, he observed that the veteran had been diagnosed as 
having chronic fatigue syndrome and stated that it appeared 
that the headache disorder, which was "quite nonspecific in 
its characteristics," was part of that syndrome, rather than 
due to any "neurologic situation," such as migraine 
syndrome, cluster headaches or muscle contraction headaches.  
Indeed, after reporting that the neurological examination was 
essentially normal, he reiterated, "The headache disorder is 
certainly nonspecific in nature and one would feel the most 
likely cause is its association with chronic fatigue 
syndrome."  

During the examination, the veteran also complained of 
suffering from "burning eyes" since his exposure to 
hazardous chemicals during his service in the Persian Gulf.  
In this regard, he stated that certain odors caused his eyes 
to water and burn and that the symptoms resolved within 15 to 
20 minutes after removing himself from that stimulant; the 
examiner noted that the veteran was scheduled to undergo a 
separate eye examination.  In addition, the veteran 
complained of having recurrent skin problems since his 
service in the Gulf.  Subsequent to his physical examination 
of the veteran, the examiner diagnosed the veteran as having 
a very mild perifolliculitis, which he opined, was not 
related to his exposure to hazardous chemicals in the Persian 
Gulf.  He also diagnosed him as having complaints of 
shortness of breath that did not appear to be of "emotional 
origin" rather than being "structurally caused" due to 
actual lung pathology; digestive complaints characterized by 
abnormal liver function tests, which he indicated would be 
further discussed following a pending gastroenterological 
consultation; a headache disorder of unknown etiology, 
without definite criteria for a neurological diagnosis; and a 
"rather mild perifolliculitis of the skin;" an eye 
diagnosis was deferred pending a scheduled ophthalmological 
consultation.

In November 1999, the veteran was afforded a formal VA eye 
examination.  During the evaluation, the veteran complained 
of suffering from burning and persistent eye fatigue, which 
the veteran indicated he treated with eye drops.  Subsequent 
to reporting his clinical findings, the physician stated that 
the veteran had a long history of exposure to desert air, 
helicopters and various chemicals.  In addition, he noted 
that the veteran reported that he was not issued any 
protective gear for his eyes.  The examiner noted that the 
veteran eyes were normal except for a diminished level of 
tears, and opined that the veteran suffered from dry eyes 
"as part of the process."  He added that many of the 
veteran's eye complaints "derived from systemic complaints 
such as fatigue, etc.  The examiner concluded, "Given 
exposure-may be grounds for a claim."

In a January 2000 report, Dr. Kitfield indicated that he had 
been treating the veteran for the past couple of years and 
had observed the deterioration of his physical health due to 
multiple problems that he opined had their onset during his 
Persian Gulf War service.  

Also of record is a February 2000 systemic illness 
questionnaire that was completed by the veteran in which he 
identified his symptoms and characterized their degree of 
severity.

That same month, the veteran's pertinent medical records were 
reviewed by a VA examiner who observed that the veteran 
complained of suffering from malaise and fatigue, as well as 
"vague aching pains in his joints and limbs."  With respect 
to the prior abnormal liver study results, the examiner 
stated that laboratory tests conducted in December 1999 made 
a case for focusing on pathology in the liver that had not 
been done in previous studies.  After discussing the results 
of prior studies, the examiner recommended that the veteran 
undergo a liver biopsy to determine whether he had 
granulomatous hepatitis or Nash syndrome (non-alcoholic 
hepatitis).  As such, he said that a further work-up was 
necessary; however, he indicated that he discussed this test 
with the veteran, who informed him that he was not currently 
willing to undergo a biopsy.

Also of record is a June 2000 report, with attached 
examination and history reports, prepared by another of the 
veteran's private physicians, Dr. Meryl Nass.  Dr. Nass 
observed that the veteran had served for approximately two 
months in a helicopter aviation support position in the 
Persian Gulf.  In addition, she reported that the veteran was 
provided no protective gear and that the helicopters were 
presumably exposed to noxious chemical substances.  Dr. Nass 
further indicated that Styrofoam and shrink wrap were used to 
package the helicopters and that a propane gun was used to 
attach the shrink wrap, which resulted in numerous 
individuals, including the veteran, to "become dizzy, go 
into a dream-like state and develop headaches."  The 
examiner added that, following his discharge, the veteran 
lost approximately twenty pounds.  The physician stated that 
the veteran's current symptoms included joint pain; sleep 
disturbance; "hurting all over;" night sweats; occasional 
chills; headaches; dry eyes and mouth; and a sense that he 
had the worst case of the flu he ever had.  He also 
complained of suffering from an extreme sensitivity to 
scents, and that smelling fragrant substances caused his eyes 
to sting.  Dr. Nass further noted that the veteran reported 
having various gastrointestinal and respiratory problems.  

She reported that the veteran's environmental exposures 
included tent heaters, oil fire smoke, the pyridostigmine 
bromide (PB) tablets that he took, as well as the 
approximately twenty different immunizations that he received 
at Fort Devens, Massachusetts.  During the evaluation, the 
veteran indicated that he had a general pain throughout his 
body, and particularly in his knees and right elbow.  The 
examination revealed that the veteran had a blunted affect 
and was depressed.  A fibromyalgia point examination was 
positive for fourteen of eighteen tender points.  

After discussing her review of the veteran's medical records, 
Dr. Nass reported that they revealed that the veteran had "a 
classic symptom pattern for Gulf War Illness with numbness 
and tingling in the distal extremities, subjective weakness, 
severe pains which move from place to place, have no clear 
anatomic substrate and are almost certainly due to 
fibromyalgia.  She added that the veteran also had fairly 
classic symptoms of autonomic dysfunction, with problems with 
vascular tone, intestinal motility, and genitourinary 
function.  Further, Dr. Nass stated that the veteran also 
exhibited symptoms of multiple chemical sensitivities, which 
she reported are found in approximately one-third of veterans 
that have been diagnosed as having Gulf War Illness.  In this 
regard, she reported that the veteran

has been "evaluated extensively in the 
past for other etiologies for his 
illness.  He has been worked up with 
liver biopsy and viral titers and is 
negative for viral hepatitis.  He has no 
other viral illness to explain his 
symptoms.  He had low normal thyroid 
studies and was given a trial of 
Levoxyl[,] without benefit.  At the time 
his T4 was 4.4 and TSH [was] 1.9.

Dr. Nass diagnosed the veteran as having Gulf War Illness 
that was "strongly overlapping" with fibromyalgia, chronic 
fatigue and multiple chemical sensitivities.

Thereafter, at the outset of her June 2000 report, Dr. Nass 
indicated that she had treated the veteran since February 
2000 and indicated that he suffered from "a very classic 
case of Gulf War Illness" that met the Keiji Fukuda/Centers 
For Disease Control and Prevention (CDC) definition of Gulf 
War Illness.  In addition, Dr. Nass reported that the 
veteran's symptoms met the criteria for diagnoses of chronic 
fatigue syndrome, fibromyalgia syndrome and multiple chemical 
sensitivities.  In this regard, she stated that the veteran 
had numerous exposures in the Gulf that may have contributed 
to his illness, which she identified as shrink wrap for 
helicopters with the use of a propane gun, tent heaters, oil-
fired smoke, PB tablets and approximately twenty immunization 
injections.  Dr. Nass indicated that additional symptoms that 
she believed were secondary to the veteran's Gulf War Illness 
were chronic liver inflammation; sleep disturbance; 
palpitations; incontinence of urine and stool; significant 
cognitive disturbances, significant autonomic nervous system 
dysfunction; irritable bowel syndrome; night sweats; and 
weight loss.  The physician stated that, as a result of the 
constellation of symptoms, the veteran had been unable to 
work.

With regard to her professional credentials to offer the 
above diagnoses and etiological opinions, Dr. Nass stated 
that she had testified before several committees in the House 
of Representatives regarding Gulf War Illness and Anthrax 
vaccine, as well as before the Institute of Medicine 
Committee on Gulf War exposure.  She added that she had a 
number of patients who suffered from Gulf War Illness and 
that she was thus very familiar with the syndrome.  Dr. Nass 
also took issue with the idea that because his symptoms had 
been attributed to chronic fatigue syndrome he did not 
satisfy the criteria for an unexplained illness; she said it 
"made no sense" and pointed out that, according to the CDC 
definition of Gulf War Illness, chronic fatigue syndrome was 
a part of Gulf War Illness.

Thereafter, in an August 2000 report, Dr. Kitfield indicated 
that he was treating the veteran on a consistent basis for 
continuing symptoms consistent with his "diagnosed Gulf War 
Syndrome."  Dr. Kitfield noted that the veteran had been 
evaluated by Dr. Nass, who he indicated had more expertise 
that he did in treating patients with Gulf War Syndrome.  He 
added that he concurred with her diagnosis and opined that 
the veteran was 100 percent disabled as a result of that 
condition; in this regard, he identified chronic hepatitis, 
insomnia, rapid heart action, fogginess of mental abilities 
and muscle spasm with chronic pattern as manifestations of 
that disability.

The final piece of medical evidence consists of a September 
2000 report prepared by Dr. Nass in which she reiterated that 
the veteran suffered from chronic fatigue syndrome, 
fibromyalgia and multiple chemical sensitivities.  In 
addition, she stated that those three conditions were "well 
known to be part of the syndrome of Gulf War Illness."  Dr. 
Nass added that Dr. Keiji Fukuda of the CDC noted most of the 
symptoms of these conditions in his case definition of Gulf 
War Illness that was published in September 1998.  In 
addition, she reported that SICCA syndrome was very common in 
Gulf War Illness.  Dr. Nass added that depression and 
emotional lability were also common, and that she believed 
that they were secondary to effects on the central nervous 
system.  In addition, the physician indicated that headaches, 
memory loss, rashes, shortness of breath, sleep disorder and 
tremors were common in this syndrome; she said that, in 
severe cases, gait disturbances were also seen.  Dr. Nass 
further stated that severe musculoskeletal pain out of 
proportion with objective findings were also associated with 
the syndrome, which she pointed out were the "hallmark" 
signs of fibromyalgia.  The examiner added that the veteran's 
night sweats, abdominal pain and difficulty concentrating 
"had also been well described in this syndrome."  As a 
final point, Dr. Nass stated, "If the Board does not agree 
with me that these symptoms are pathognomonic of Gulf War 
Illness, please let me know on what basis the Board is making 
that determination."  In this regard, she indicated that she 
would be very interested in reading the medical literature 
that proposes that Gulf War Illness is other that what she 
had described above.

In numerous lay statements submitted by friends, family and 
former service colleagues, the affirmants reported that, 
prior to his service in the Gulf, the veteran was "the 
picture of health and vitality."  The authors each indicated 
that, since his return, the veteran was a "totally different 
person."  They reported that there was a marked change in 
the veteran's energy.  In addition, the affirmants indicated 
that his health had greatly deteriorated, that he was 
lethargic, constantly in pain and discomfort, and unable to 
do even routine physical activities or work and care for his 
family; one former service colleague stated he had the 
physical limitations of an 85-year-old.

Finally, in various statements, the veteran argued that each 
of his conditions was related to chemicals, oil fires and 
other environmental factors to which he was exposed during 
his service in the Gulf.  Indeed, he contended that they were 
manifestations of Gulf War Syndrome.  In addition, the 
veteran argued that his degenerative disc disease was due to 
a lack of oxygen and that he suffered from a compromised 
immune system due to environmental pollutants, chemicals and 
other "biologicals."  He also took issue with the notion 
that there was no such entity as Gulf War Syndrome and 
maintained that, due to the overall severity and industrial 
impairment attributable to these conditions, he was unable to 
work.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

As will be discussed in more detail below, following a 
careful review of the record, the Board finds that service 
connection is warranted for chronic fatigue syndrome; 
musculoskeletal pain of the wrists, shoulders, hips, neck and 
knees; muscle weakness; headaches; night sweats; burning 
eyes; depression; memory loss; and sleep problems.  In 
reaching these determinations, the Board notes that an 
examiner's diagnosis of either "Gulf War Syndrome" or 
"Gulf War Illness" does not constitute a "known clinical 
diagnosis" within the meaning of 38 C.F.R. § 3.317.  See 60 
Fed. Reg. 6660, 6662 (1995).  However, in the context of this 
case, the Board finds that such a diagnosis does constitute 
an opinion as to the source or cause of the constellation of 
symptoms being diagnosed.

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms which are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  Other than chronic fatigue syndrome, the symptoms 
listed in the preceding paragraph, taken individually, are 
like pain.  While these symptoms are addressed individually 
as certified on appeal, the Board notes that all but night 
sweats and burning eyes are listed as manifestations of 
chronic fatigue syndrome at 38 C.F.R. § 4.88a (2000).  In 
addition, all but muscle weakness, night sweats, burning 
eyes, and memory loss are listed as manifestations of 
fibromyalgia at 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2000).  Chronic fatigue syndrome and fibromyalgia have both 
been diagnosed in this case.  Neither of the cited sections 
excludes night sweats or burning eyes as manifestations of 
the respective disability.  Dr. Nass includes these symptoms 
in her diagnosis of "FM/CF/MCS" (fibromyalgia/chronic 
fatigue/multiple chemical sensitivities).  Any symptoms not 
includable in the "chronic fatigue syndrome" label are 
nevertheless attributed by the medical evidence to one or 
more of several syndromes which in turn are attributed to the 
veteran's Gulf War service.  It is not crucial to the 
question of service connection that any particular symptom be 
attributed to, for example, chronic fatigue syndrome but not 
fibromyalgia.  What is important is whether a symptom is a 
manifestation of a syndrome that (1) is a clinical diagnosis 
accepted by VA, and (2) is shown by the evidence to be the 
result of service.  If so, service connection may be granted 
under 38 C.F.R. § 3.303(d).  If not, service connection must 
be considered under 38 C.F.R. § 3.317.  In the latter case, 
service connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.


A.  Chronic fatigue syndrome

The veteran asserts that he has had chronic fatigue since his 
period of service in the Persian Gulf.  Indeed, throughout 
the course of this lengthy appeal, including when seeking 
private as well as VA treatment for the condition, the 
veteran has consistently reported suffering from chronic 
fatigue and exhaustion.  The lay statements of record, 
including those submitted by individuals who were acquainted 
with the veteran since prior to his period of Gulf War 
service, support this contention.  

A review of the pertinent medical evidence shows that, when 
examined in February 1994 as part of his Gulf War Registry 
examination, the veteran complained of suffering from 
exhaustion.  Thereafter, at the September 1994 VA general 
medical examination, he reported that he had chronic fatigue 
and the examiner diagnosed him as having generalized weakness 
of an unknown cause; the examiner suspected that the symptom 
might be related to Gulf War Syndrome.  In addition, when 
examined by an orthopedist later that same month, the 
physician indicated that the veteran was lethargic but he was 
unable to ascribe an etiology for the pathology.  Similarly, 
during his many years of treatment from Dr. Hong, the veteran 
reported suffering from chronic fatigue, and that examiner 
diagnosed him as having fatigue that was both due to his 
service in the Gulf and as part of his "Gulf War Syndrome."  

VA outpatient treatment records reflect that the veteran's 
fatigue was attributed to either an unknown etiology, 
possible Gulf War Syndrome or fibromyalgia, or to his myalgia 
and/or arthralgia.  Further, a May 1996 VA general medical 
examination report shows that the examiner diagnosed the 
veteran as having chronic fatigue syndrome of unknown 
etiology.  In addition, in a comprehensive August 1996 
report, a VA examiner noted the veteran's abnormal liver 
function test results but offered no etiology for his 
fatigue.  Further, an October 1998 VA general medical 
examination report reflects that the veteran was diagnosed as 
having chronic fatigue syndrome due to multiple chemical 
intolerances.  The Board notes that the October 1998 VA 
examiner also reported that multiple chemical intolerances 
were common to both fibromyalgia and chronic fatigue 
syndrome; the veteran has been diagnosed as having each of 
these conditions.  Finally, each of the veteran's other 
private treating physicians, Drs. Kitfield, Mehalic, Choy, 
Slade and Nass, have diagnosed him as suffering from this 
symptom as due to either multiple chemical sensitivities 
related to his exposure to environmental hazards while 
serving in the Gulf or as part of Gulf War Syndrome/Gulf War 
Illness.  In this regard, in doing so, Dr. Nass pointed out 
that other etiologies for this condition had been ruled out 
and that the CDC, which recognizes Gulf War Illness as a 
formal diagnosis, specifically considers chronic fatigue 
syndrome to be a part of that condition.  The only medical 
etiological opinions of record attribute this condition to 
the veteran's service.  There are no countervailing opinions.  
In light of the foregoing, the Board concludes that service 
connection for chronic fatigue syndrome is warranted under 
38 C.F.R. § 3.303(d).

B.  Musculoskeletal pain of the wrists, shoulders, hips, neck 
and knees

As with the above claim, the veteran asserts he has suffered 
from musculoskeletal pain of the wrists, shoulders, hips, 
neck and knees since his period of Gulf War service.  In this 
regard, the Board observes that, throughout the course of 
this lengthy appeal, including when seeking private as well 
as VA treatment for this condition, the veteran has 
consistently reported suffering from this condition.  
Further, the lay statements of record, including those 
submitted by individuals who were acquainted with the veteran 
since prior to his period of Gulf War service, support this 
contention.

A review of the pertinent medical evidence shows that the 
veteran complained of having joint pain when he underwent the 
Persian Gulf Registry examination in February 1994.  In 
addition, the examiner who conducted the September 1994 VA 
general medical examination diagnosed him as having 
"multiple joint pain, cause unknown, Gulf War Syndrome 
suspected."  Further, the examiner who performed the VA 
orthopedic examination later that same month concluded that 
the veteran's symptoms were not orthopedic "per se."  
Similarly, based on his long-term treatment and evaluation of 
the veteran, Dr. Hong diagnosed the veteran as suffering from 
myalgia; myositis, not otherwise specified; "arthropathy 
NEC-unspecified"; and Gulf War Syndrome.  In addition, VA 
outpatient examiners have diagnosed him as having possible 
Gulf War Syndrome and fibromyalgia.  Further, the May 1996 VA 
general medical examination report reflects that the examiner 
diagnosed the veteran as having multiple arthralgias and 
myalgias of unknown etiology.  

Consistent with the above, several of the veteran's private 
treating physicians have diagnosed him as having chronic 
musculoskeletal pain due to either multiple chemical 
sensitivities related to his exposure to environmental 
hazards while serving in the Gulf or as part of Gulf War 
Syndrome/Gulf War Illness.  In this regard, in doing so, Dr. 
Nass pointed out that other etiologies for this condition had 
been ruled out.  Moreover, she reported that the CDC, which 
recognizes Gulf War Illness as a formal diagnosis, 
specifically considers fibromyalgia syndrome to be a part of 
that condition.  In addition, Dr. Nass indicated that severe 
musculoskeletal pain that was out of proportion with the 
objective findings was a "hallmark" sign of fibromyalgia.  
Indeed, as noted above, the VA physician who conducted the 
August 1996 examination explained that a diagnosis of 
fibromyalgia was one of "exclusion."  The only medical 
etiological opinions of record attribute this condition to 
the veteran's service.  There are no countervailing opinions.  

In light of the foregoing, the Board finds that service 
connection for musculoskeletal pain of the wrists, shoulders, 
hips, neck and knees, viewed for the purpose of this decision 
as a symptom of chronic fatigue syndrome or fibromyalgia, is 
warranted under 38 C.F.R. § 3.303(d).  By addressing this 
issue separately, as certified, the Board does not imply that 
the disability is to be rated separately, rather than as a 
symptom of a larger syndrome such as chronic fatigue syndrome 
or fibromyalgia.  The rating is a matter which the RO must 
adjudicate in the first instance. 

C.  Muscle weakness

As with the above conditions, the veteran asserts he has 
suffered muscle weakness since his period of Gulf service.  
The medical evidence reflects that the September 1994 
examiner who conducted the VA general medical examination 
diagnosed him as suffering from generalized weakness, and in 
the VA orthopedic examination report, dated later that same 
month, the physician concluded that, despite his complaints 
of muscle aches, no orthopedic pathology "per se" was 
found.  Further, Dr. Hong's treatment records show that the 
veteran complained of recurrent muscle aches and weakness, 
and that physician diagnosed him as having "symptoms 
compatible with Gulf War Syndrome."  In fact, based on the 
same symptoms, VA outpatient examiners diagnosed him as 
having possible Gulf War Syndrome, but indicated that the 
etiology and diagnosis of the symptoms was unclear.  Further, 
based on these reported symptoms, several private examiners 
diagnosed him as having Gulf War Syndrome and Gulf War 
Illness.  Dr. Nass attributed this symptom to fibromyalgia, 
which she described as part of his "Gulf War Illness."  The 
only medical etiological opinions of record attribute this 
condition to the veteran's service.  There are no 
countervailing opinions.  In light of the foregoing, the 
Board finds that service connection for muscle weakness, 
viewed for the purpose of this decision as a symptom of 
chronic fatigue syndrome or fibromyalgia, is warranted under 
38 C.F.R. § 3.303(d).  By addressing this issue separately, 
as certified, the Board does not imply that the disability is 
to be rated separately, rather than as a symptom of a larger 
syndrome such as chronic fatigue syndrome or fibromyalgia.  
The rating is a matter which the RO must adjudicate in the 
first instance.

D.  Headaches

In numerous statements, the veteran reports suffering from a 
chronic headache disorder that had its onset during his 
period of Persian Gulf service.  A review of the relevant 
medical evidence shows that, following his physical 
examination of the veteran, and in light of his reported 
headaches, Dr. Hong referred the veteran for evaluation by 
Dr. Shiling, a neurologist.  Despite conducting diagnostic 
studies, Dr. Shiling was unable to identify any neurological 
basis for the veteran's headaches.  In addition, after 
examining the veteran for his complaints of headaches, in a 
June 1998 report, Dr. Bamberger diagnosed him as having Gulf 
War Syndrome.  Similarly, the September 1999 VA Gulf War 
examination report reflects that the examiner noted the 
veteran's complaints of headaches and that, following his 
review of the veteran and comprehensive examination of the 
veteran, ruled out a neurological basis for the condition; 
instead, he diagnosed the veteran as having a headache 
disorder of unknown etiology.  Further, Dr. Nass indicated 
that headaches were a common symptom of Gulf War Illness.  As 
noted previously, headaches are listed in VA regulations as 
symptoms of both chronic fatigue syndrome and fibromyalgia  
The only medical etiological opinions of record attribute 
this condition to the veteran's service.  There are no 
countervailing opinions.  In light of the foregoing, and in 
the absence of any contradictory medical evidence, the Board 
finds that service connection is warranted under 38 C.F.R. 
§ 3.303(d) for headaches, viewed for the purpose of this 
decision as a symptom of chronic fatigue syndrome or 
fibromyalgia.  By addressing this issue separately, as 
certified, the Board does not imply that the disability is to 
be rated separately, rather than as a symptom of a larger 
syndrome such as chronic fatigue syndrome or fibromyalgia.  
The rating is a matter which the RO must adjudicate in the 
first instance.

E.  Night sweats

The veteran asserts he has suffered night sweats since his 
period of service in the Persian Gulf.  The medical evidence 
shows that, during the course of this appeal, the veteran 
complained of having this symptom when evaluated and treated 
by both VA and private examiners.  In her June 2000 report, 
Dr. Nass indicated that the veteran's night sweats were a 
symptom of his FM/CF/MCS which she attributed to the gulf 
War.  The only medical etiological opinions of record 
attribute this condition to the veteran's service.  There are 
no countervailing opinions.  In light of this opinion, and in 
the absence of any contradictory medical evidence, the Board 
finds that service connection for night sweats, viewed for 
the purpose of this decision as a symptom of chronic fatigue 
syndrome or fibromyalgia, is warranted under 38 C.F.R. 
§ 3.303(d).  By addressing this issue separately, as 
certified, the Board does not imply that the disability is to 
be rated separately, rather than as a symptom of a larger 
syndrome such as chronic fatigue syndrome or fibromyalgia.  
The rating is a matter which the RO must adjudicate in the 
first instance.

F.  Burning eyes

The veteran maintains that he has suffered from persistent 
fatigue and burning in his eyes since and as a consequence of 
his service in the Persian Gulf.  The medical evidence shows 
that the veteran complained of having this symptom when 
evaluated and treated by both VA and private examiners.  
Indeed, following his report of this symptom during the 
September 1999 VA Gulf War examination, in November 1999, the 
M&ROC afforded him a formal eye examination.  In the report 
of that evaluation, the examiner noted the veteran's exposure 
to numerous environmental hazards while serving in the Gulf 
and opined that the veteran's eye complaints were part of his 
Gulf War Syndrome.  In addition, he thereafter implied that 
service connection was warranted.  There are no 
countervailing opinions.  In light of this opinion, and in 
the absence of any contradictory medical evidence, the Board 
finds that service connection for burning eyes, viewed for 
the purpose of this decision as a symptom of chronic fatigue 
syndrome or fibromyalgia, is warranted under 38 C.F.R. 
§ 3.303(d).  By addressing this issue separately, as 
certified, the Board does not imply that the disability is to 
be rated separately, rather than as a symptom of a larger 
syndrome such as chronic fatigue syndrome or fibromyalgia.  
The rating is a matter which the RO must adjudicate in the 
first instance.

G.  Depression

The veteran contends that he has suffered from depression 
since his period of Gulf War service.  In October 1998, a VA 
examiner diagnosed the veteran as having "depression, not 
otherwise specified."  In addition, in offering this 
diagnosis, the examiner described the relationship between 
the veteran's physical symptoms and the psychiatric symptoms 
as "pretty tight," and indicated that "one feeds on the 
other."  In addition, Dr. Nass concluded that the veteran 
suffered from depression as a consequence of his exposure to 
a myriad of environmental toxins while serving in the Gulf; 
she explained that it was a secondary to effects on his 
central nervous system.  The only medical etiological 
opinions of record attribute this condition to the veteran's 
service.  There are no countervailing opinions.  In light of 
this opinion, and in the absence of any contradictory medical 
evidence, the Board finds that service connection for 
depression, viewed for the purpose of this decision as a 
symptom of chronic fatigue syndrome or fibromyalgia, is 
warranted under 38 C.F.R. § 3.303(d).  By addressing this 
issue separately, as certified, the Board does not imply that 
the disability is to be rated separately, rather than as a 
symptom of a larger syndrome such as chronic fatigue syndrome 
or fibromyalgia.  The rating is a matter which the RO must 
adjudicate in the first instance.

H.  Memory loss

The veteran reports that he has suffered from memory loss 
since his period of Gulf War service.  As noted above, the 
examiner who conducted the October 1998 VA psychiatric 
examination diagnosed him as "depression, not otherwise 
specified," and in a September 1999 addendum to that report, 
indicated that, as a result, he had memory loss.  In 
addition, Dr. Nass indicated that the veteran's memory loss 
was a symptom of his diagnosed Gulf War Illness.  The only 
medical etiological opinions of record attribute this 
condition to the veteran's service.  There are no 
countervailing opinions.  The only medical etiological 
opinions of record attribute this condition to the veteran's 
service.  There are no countervailing opinions.  In light of 
these opinions, and in the absence of any contradictory 
medical evidence, the Board finds that service connection for 
memory loss, viewed for the purpose of this decision as a 
symptom of chronic fatigue syndrome, is warranted under 
38 C.F.R. § 3.303(d).  By addressing this issue separately, 
as certified, the Board does not imply that the disability is 
to be rated separately, rather than as a symptom of a larger 
syndrome such as chronic fatigue syndrome.  The rating is a 
matter which the RO must adjudicate in the first instance.


I.  Sleep problems

As with the above conditions, the veteran asserts he has 
suffered from chronic sleep impairment since his period of 
Gulf service.  In fact, the Board observes that throughout 
the course of this lengthy appeal, including when seeking 
private as well as VA treatment for this condition, the 
veteran has consistently reported suffering from this 
problem.  In this regard, the Board notes that Dr. Hong's 
treatment notes reflect that the veteran reported complaints 
of impaired sleep, which Dr. Hong indicated was a symptom 
that was "compatible" with his Gulf War Syndrome.  In 
addition, in her June and September 2000 reports, Dr. Nass 
stated that the veteran's sleep disturbance was a symptom of 
his Gulf War Illness, and Dr. Kitfield commented that he 
concurred in that assessment.  Further, in his September 1999 
addendum, the VA examiner who performed the October 1998 VA 
psychiatric examination indicated that the veteran's sleep 
impairment was a "classic" symptom of his depression.  In 
light of the foregoing, including the Board's determination 
establishing service connection for depression, and in the 
absence of any contradictory medical evidence, the Board 
finds that service connection for sleep problems is 
warranted.  By addressing this issue separately, as 
certified, the Board does not imply that the disability is to 
be rated separately, rather than as a symptom of a larger 
syndrome such as chronic fatigue syndrome or fibromyalgia.  
The rating is a matter which the RO must adjudicate in the 
first instance.


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for musculoskeletal pain of the wrists, 
shoulders, hips, neck and knees is granted.

Service connection for muscle weakness is granted.

Service connection for headaches is granted.

Service connection for night sweats is granted.

Service connection for burning eyes is granted.

Service connection for depression is granted.

Service connection for memory loss is granted.

Service connection for sleep problems is granted.


REMAND

Also before the Board are the veteran's claim of service 
connection for upper gastrointestinal bleed with Mallory-
Weiss syndrome; duodenitis; hiatal hernia; a liver disorder; 
weight loss; a skin condition; a respiratory condition; a 
back condition; a compromised immune system; tremors; shaking 
due to chills; difficulty walking; and entitlement to a TDIU.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change is especially significant in this case 
because several of the veteran's claims have been denied on 
that basis.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Indeed, as a result of the enactment of the Veterans 
Claims Assistance Act of 2000, on November 28, 2000, the 
General Counsel of VA has specifically withdrew its precedent 
opinion, VAOPGCPREC 4-99; in that opinion, the General 
Counsel set forth the four elements of a well-grounded claim 
for disability claimed as due to undiagnosed illness.  See 
also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).

In addition, because the M&ROC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that each of the veteran's service connection 
claims must be remanded for further development, to include 
affording him an appropriate VA examination, in which the 
examiner offers an opinion, subsequent to his or her review 
of the record, as to whether it is at least as likely as not 
that the veteran has one of the disabilities identified in 
the first paragraph of this remand that is due either to 
undiagnosed illness related to his service in the Persian 
Gulf or is otherwise due to a disease or injury, including 
fibromyalgia or chronic fatigue syndrome, related to his 
military service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  Prior to scheduling such an examination, 
however, all outstanding treatment records must be associated 
with the claims folder.  This must specifically include the 
any records of the veteran's further treatment by VA, any of 
the private physicians identified above, as well as any 
subsequent evaluations conducted by the SSA.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

Further, in a February 1996 statement, the veteran asserted 
that he had heart problems due to his Gulf War service.  
Generally, in the introduction, the Board would refer the 
informal claim of service connection for heart problems to 
the M&ROC.  Here, however, the Board notes that resolution of 
this issue could well impact upon the Board's consideration 
of the total rating claim.  In addition, in light of the 
Board's decision to grant service connection for chronic 
fatigue syndrome; musculoskeletal pain of the wrists; 
shoulders, hips, neck and knees; muscle weakness; headaches; 
night sweats; burning eyes; depression; memory loss; and 
sleep problems, on remand, the M&ROC must assign evaluations 
for these disabilities.  Further, if service connection were 
established for any of the other conditions for which service 
connection is being asserted and a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the above 
issues are inextricably intertwined with the total rating 
issue, they should be considered together, and thus a 
decision by the Board on the veteran's total rating claim 
would now be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Finally, with regard to the TDIU claim, the duty to assist 
requires that VA obtain a medical opinion concerning the 
effects of the veteran's service-connected disabilities, 
either individually or in the aggregate, on his ability to 
obtain or retain employment.  See Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The M&ROC should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for upper gastrointestinal 
bleed with Mallory-Weiss syndrome; 
duodenitis; hiatal hernia; a liver 
disorder; weight loss; a skin condition; 
a respiratory condition; a back 
condition; a compromised immune system; 
tremors; shaking due to chills; 
difficulty walking; and/or heart problems 
from any other facility or source 
identified by the veteran.  This should 
specifically include any outstanding 
records of the veteran's pertinent 
treatment from any VA Medical Center as 
well as from any private examiner.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The M&ROC should request, directly 
from the SSA, complete copies of any 
further disability determination(s) it 
has made concerning the veteran, as well 
as copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and the 
veteran informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the M&ROC should schedule 
the veteran for special VA examinations 
to determine the nature and likely 
etiology of any upper gastrointestinal 
bleed with Mallory-Weiss syndrome; 
duodenitis; hiatal hernia; liver 
disorder; weight loss; skin condition; 
respiratory condition; back condition; 
compromised immune system; tremors; 
shaking due to chills; difficulty 
walking, each claimed as due to an 
undiagnosed illness, found to be present.  
It is imperative that the physicians who 
are designated to examine the veteran 
review the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination reports.  The examiners 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiners 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has a current disability manifested by 
upper gastrointestinal bleed with 
Mallory-Weiss syndrome; duodenitis; 
hiatal hernia; a liver disorder, to 
include hepatitis; weight loss; a skin 
condition; a respiratory condition; a 
back condition; a compromised immune 
system; tremors; shaking due to chills; 
and difficulty walking due to an 
undiagnosed illness.  In addition, if any 
condition claimed as due to undiagnosed 
or Gulf War Syndrome/Gulf War Illness is 
attributed to a recognized diagnosis, 
that examiner should further comment as 
to whether it is at least as likely as 
not that that diagnosed condition is 
related to either of the veteran's 
periods of active duty.  In doing so, the 
examiners should discuss the abnormal 
findings of liver function tests and 
indicate whether the veteran suffers from 
hepatitis.  In this regard, the examiners 
should comment on the numerous diagnoses 
of chronic hepatitis, which have been 
ascribed to the veteran's exposure to 
environmental toxins while serving in the 
Persian Gulf.  The examiner(s) should, if 
possible, also discuss the relationship, 
if any, between any of the veteran's 
claimed conditions and his exposure to 
environmental toxins and/or the abnormal 
findings of the liver function tests.  
Finally, examiners should opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate (to include any disability not 
service-connected, if, in the examiner's 
opinion, that condition is related to the 
veteran's period of service) renders him 
unable to secure or follow a 
substantially gainful occupation.  The 
physicians must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  Then, after undertaking any further 
development deemed warranted, and in 
light of the additional evidence obtained 
pursuant to the requested development, 
the M&ROC must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the M&ROC 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, the veteran's 
certified service connection claims must 
be readjudicated on a de novo basis, 
together with his informal claim for 
service connection for heart problems.  
Thereafter, the M&ROC should assign 
disability evaluations for the veteran's 
service-connected chronic fatigue 
syndrome; musculoskeletal pain of the 
wrists, shoulders, hips, neck and knees; 
muscle weakness; headaches; night sweats; 
burning eyes; depression; memory loss and 
sleep problems, as well as for any other 
conditions for which service connection 
is deemed warranted.  Then, if it has not 
been rendered moot, (see Green v. West, 
11 Vet. App. 472, 476 (1998), citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) and VAOPGCPREC 6-99)), the M&ROC 
should also readjudicate the veteran's 
claim of entitlement to a TDIU.  If any 
of the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



